

116 HR 8572 IH: Securing America’s Nuclear Waste Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8572IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Rouda (for himself, Mr. Neal, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy, in coordination with the Secretary of the Treasury, to conduct a study, and submit to Congress a report, on an auction process or other system for selecting and entering into contracts with non-Federal entities for consolidated interim storage facilities, and for other purposes.1.Short titleThis Act may be cited as the Securing America’s Nuclear Waste Act.2.FindingsThe Congress finds the following:(1)The Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.) dictated that the Federal Government would identify repositories and begin disposal of high-level radioactive waste and spent nuclear fuel beginning not later than January 31, 1998.(2)It has been 60 years since the first civilian nuclear power reactor became operational, and the United States still lacks a long-term management solution for the disposal of spent nuclear fuel and high-level radioactive waste.(3)There are approximately 100 sites across at least 34 States where spent nuclear fuel and high-level radioactive waste is currently stored. (4)The need to develop a long-term nuclear waste storage plan for the United States is well recognized by many experts, institutions, and organizations, including the Department of Energy and the Nuclear Energy Institute.(5)With the future of the repository at the Yucca Mountain site in doubt, providing interim storage for spent nuclear fuel currently in repose at sites of both decommissioned and active civilian nuclear power reactors has become an imperative.(6)The purpose of a consolidated interim storage facility is to begin the process of accepting spent nuclear fuel and high-level radioactive waste, while also developing and perfecting protocols and procedures for transportation and storage of such spent nuclear fuel and high-level radioactive waste. (7)In recent decades, Federal agencies have used auctions and other market mechanisms to reduce costs to taxpayers and allocate resources in efficient and transparent ways.3.DefinitionsIn this Act:(1)Consolidated interim storage facilityThe term consolidated interim storage facility means a facility for the consolidated storage of spent nuclear fuel and high-level radioactive waste generated by multiple persons or the Secretary of Energy pending the disposal of the spent nuclear fuel and high-level radioactive waste in a repository.(2)High-level radioactive wasteThe term high-level radioactive waste has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).(3)RepositoryThe term repository has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101). (4)Spent nuclear fuelThe term spent nuclear fuel has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).4.Study on risks of current storage of spent nuclear fuel and high-level radioactive wasteNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the risks to current storage locations for spent nuclear fuel, including spent nuclear fuel from civilian nuclear power reactors, and high-level radioactive waste, including— (1)risks that are related to global weather patterns and geography, including—(A)extreme weather events (including hurricanes, tornadoes, and other storms), fires, drought, flooding (whether or not the spent nuclear fuel is located in a floodplain); and(B)earthquakes and proximity to fault lines; (2)site specific risks, including—(A)whether a site stores its spent nuclear fuel and high-level radioactive waste in spent fuel pools or dry casks;(B)the location of spent nuclear fuel and high-level radioactive waste within the overall layout of the site;(C)how much spent nuclear fuel and high-level radioactive waste is stored on-site;(D)whether any applicable civilian nuclear power reactor is decommissioned, active, or another status; and (E)the population of the surrounding area; and(3)a description of how implementation of consolidated interim storage of spent nuclear fuel and high-level radioactive waste could address the risks described in paragraphs (1) and (2). 5.Study on economic benefits of consolidated interim storageNot later than 1 year after the date of enactment of this Act, the Director of the Office of Management and Budget shall conduct a study, and submit to Congress a report, on the economic benefits of consolidated interim storage of spent nuclear fuel and high-level radioactive waste, including economic benefits associated with—(1)job growth; and(2)redeveloping sites of decommissioned civilian nuclear power reactors.6.Study on process for contracts for consolidated interim storage facilities(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in coordination with the Secretary of the Treasury, shall conduct a study, and submit to Congress a report, on an auction process or other system for selecting and entering into contracts with non-Federal entities for consolidated interim storage facilities—(1)that are located at a site without an operating nuclear reactor; and(2)for which a non-Federal entity will hold a license issued by the Nuclear Regulatory Commission.(b)InclusionsIn conducting the study under subsection (a), the Secretary of Energy, in coordination with the Secretary of the Treasury, shall develop or identify an auction process or other system described in such subsection—(1)that includes—(A)a competitive bidding system; and(B)appropriate bidding methodology; (2)under which the Secretary of Energy may not select and enter into a contract with a non-Federal entity unless—(A)the consolidated interim storage facility with respect to which the contract will apply has been licensed by the Nuclear Regulatory Commission; (B)the Secretary of Energy has approval to store high-level radioactive waste or spent nuclear fuel resulting from civilian nuclear activities to which the Department of Energy holds title at such consolidated interim storage facility from each of—(i)the State in which the facility is to be located;(ii)any unit of local government with jurisdiction over the area in which the facility is to be located; and(iii)any impacted Indian Tribe; and(C)the Secretary of Energy or the non-Federal entity has conducted 1 or more public hearings in the vicinity of the site where the consolidated interim storage facility is to be located and in at least 1 other location within the State in which such facility is to be located to solicit public comments and recommendations.